Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 19, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157735 & (17)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 157735
                                                                   COA: 340779
                                                                   Oakland CC: 2014-249081-FC
  MICHAEL LAMAR PATRICK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement the application is GRANTED.
  The application for leave to appeal the March 12, 2018 order of the Court of Appeals is
  considered. We DIRECT the Oakland County Prosecuting Attorney to answer the
  application for leave to appeal within 28 days after the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 19, 2018
         s1212
                                                                              Clerk